SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

553.1/14
CA 13-01696
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


ACEA M. MOSEY, AS ADMINISTRATRIX OF THE ESTATE
OF OLIVE REIMANN, DECEASED,
PLAINTIFF-RESPONDENT,

                      V                                           ORDER

PARIS CHILDS, DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


ZDARSKY, SAWICKI & AGOSTINELLI, LLP, BUFFALO (K. MICHAEL SAWICKI OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered July 17, 2013. The order, among other things,
denied the cross motion of defendant Paris Childs for partial summary
judgment.

      Now, upon the order and judgment (one paper) of the Supreme
Court, Erie County (Jeremiah J. Moriarty, III, J.), entered June 24,
2014,

     It is hereby ORDERED that said appeal is dismissed without costs
upon stipulation.

     All concur except FAHEY, J., who is not participating.




Entered:    November 13, 2015                    Frances E. Cafarell
                                                 Clerk of the Court